Case:19-01318-TBM Doc#:1 Filed:10/24/19                 Entered:10/24/19 15:39:26 Page1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                                       )
                                             )         Case No. 17-19898 TBM
WILD CALLING PET FOODS, LLC,                 )         Chapter 7
                                             )
                      Debtor.                )
                                             )
                                             )
JEFFREY L. HILL, Chapter 7 Trustee,          )         Adversary Proceeding No.
                                             )
                      Plaintiff,             )
v.                                           )
                                             )
ARGUS CAPITAL FUNDING, LLC,                  )
                                             )
                      Defendant.             )


                                         COMPLAINT


      Plaintiff Jeffrey L. Hill, chapter 7 trustee, by and through his undersigned counsel, for his
Complaint, states and alleges as follows:

                                   JURISDICTION AND VENUE

       1.      The Court has subject matter jurisdiction over this adversary proceeding pursuant
to 28 U.S.C. § 1334(b) and (e).

         2.    This proceeding is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (F).

         3.    Venue in this district is proper under 28 U.S.C. § 1409(a).

       4.     This adversary proceeding is commenced pursuant to Rule 7001(1) of the Federal
Rules of Bankruptcy Procedure.




                                                 -1-
Case:19-01318-TBM Doc#:1 Filed:10/24/19                Entered:10/24/19 15:39:26 Page2 of 4




                              GENERAL ALLEGATIONS

        5.     Wild Calling Pet Foods, LLC (“Debtor”) filed for relief under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) on October 25, 2017 (the “Petition Date”).

      6.      The Debtor’s case was converted to a case under chapter 7 of the Bankruptcy Code
on March 29, 2018 (Docket No. 133).

      7.      Jeffrey L. Hill (“Trustee”) is the duly appointed chapter 7 trustee of the Debtor’s
bankruptcy estate (the “Estate”).

         8.    Defendant Argus Capital Funding, LLC (“Defendant”) is a New York limited
liability company with its principal place of business at 25 Columbus Circle, Suite 64F, New York,
NY 10019 or 104 East 25th St., Floor 10, New York, NY 10010.

        9.      Debtor made payments to or for the benefit of Defendant during the 2-year period
before the Petition Date, including, but not limited to, payments totaling $61,694.14 during the 90-
day period before the Petition Date (the “Preference Period”). Such payments are collectively
referred to herein as the “Pre-Petition Payments.”

       10.    The Pre-Petition Payments were made to pay an antecedent debt owed by Debtor
to Defendant.

       11.     The Pre-Petition Payments were made for inadequate consideration.

      12.      The Pre-Petition Payments were “transfers” as that term is defined in Section
101(54) of the Bankruptcy Code.

                                FIRST CLAIM FOR RELIEF
                         (Avoidable transfer under 11 U.S.C. § 547(b))

       13.    Trustee incorporates by this reference the allegations contained in Paragraphs 1
through 12 above as though more fully set forth in this Claim for Relief.

       14.     The Pre-Petition Payments were made to or for the benefit of Defendant.

       15.     At the time the Pre-Petition Payments were made, Defendant was a creditor of the
Debtor.

       16.    The Pre-Petition Payments were made for or on account of an antecedent debt owed
by the Debtor before such transfers were made.

       17.     The Pre-Petition Payments were made while the Debtor was insolvent.

        18.    Certain of the Pre-Petition Payments were made on or within ninety days of the
Petition Date.

                                                -2-
Case:19-01318-TBM Doc#:1 Filed:10/24/19               Entered:10/24/19 15:39:26 Page3 of 4




       19.     The Pre-Petition Payments enabled Defendant to receive more than Defendant
would receive if (a) the Debtor’s case were a case under Chapter 7 of the Bankruptcy Code; (b)
the Pre-Petition Payments had not been made; and (c) Defendant received payment of the
purported debt owed by the Debtor to the extent provided by the provisions of the Bankruptcy
Code.

        WHEREFORE, the Trustee respectfully requests that the Court enter judgment in his favor
and against Defendant as follows: (a) avoiding the Pre-Petition Payments made during the
Preference Period pursuant to 11 U.S.C. § 547(b); (b) authorizing, pursuant to 11 U.S.C. § 550(a),
the recovery of the avoided transfers or the value thereof from Defendant; and (c) granting such
other relief as the Court deems appropriate.

                             SECOND CLAIM FOR RELIEF
                      (Fraudulent Transfers—11 U.S.C. § 548(a)(1)(B))

       20.     Trustee incorporates by this reference the statements and allegations contained in
paragraphs 1 through 19 as though more fully set forth in this First Claim for Relief.

         21.    Under 11 U.S.C. § 548(a)(1)(B), Trustee may avoid any transfer of an interest of a
debtor in property made within two years of the Petition Date if the debtor received less than a
reasonably equivalent value for the transfer and “(I) was insolvent on the date that such transfer
was made or such obligation was incurred, or became insolvent as a result of such transfer or
obligation; (II) was engaged in business or a transaction, or was about to engage in business or a
transaction, for which any property remaining with the debtor was an unreasonably small capital;
[or] (III) intended to incur, or believed that the debtor would incur, debts that would be beyond
the debtor’s ability to pay as such debts matured.”

       22.     Debtor made the Pre-Petition Payments within two years of the Petition Date.

      23.      Debtor did not receive reasonably equivalent value in exchange for the Pre-Petition
Payments.

       24.     On the date such Pre-Petition Payments were made, Debtor was either:

               a.     insolvent or became insolvent as a result of the payments;

               b.      engaged in business or a transaction, or was about to engage in business or
       a transaction, for which any property remaining with Debtor was an unreasonably small
       capital; or,

             c.     intended to incur, or believed that Debtor would incur, debts that would be
       beyond Debtor’s ability to pay as such debts matured.

       25.    As a result of the foregoing, certain of the Pre-Petition Payments are avoidable by
Trustee pursuant to 11 U.S.C. § 548(a)(1)(B).

                                               -3-
Case:19-01318-TBM Doc#:1 Filed:10/24/19                Entered:10/24/19 15:39:26 Page4 of 4




       26.   If any Pre-Petition Payments are avoided pursuant to 11 U.S.C. § 548(a)(1)(B),
Trustee may recover, under 11 U.S.C. § 550(a), the property transferred or the value of said
property.

        27.     Through discovery it may become known that additional payments were made by
Debtor to Defendant during the two-year period before the Petition Date. Trustee asserts that all
or a portion of such additional payments may be avoidable by the Trustee under 11 U.S.C. § 548
and are included in the definition of transfers or “Pre-Petition Payments.”

       WHEREFORE, Trustee respectfully requests that the Court enter judgment in his favor
and against Defendant as follows: (a) avoiding the Pre-Petition Payments pursuant to 11 U.S.C.
§ 548(a)(1)(B); (b) authorizing, pursuant to 11 U.S.C. § 550(a), the recovery of the property or the
value thereof as set forth herein; and (c) granting such other relief as the Court deems just and
appropriate.

       Dated this 24th day of October, 2019.

                                      Respectfully submitted,

                                      WADSWORTH GARBER WARNER CONRARDY, P.C.

                                      /s/David J. Warner
                                      David J. Warner, #38708
                                      2580 W. Main St., Ste. 200
                                      Littleton, CO 80120
                                      303-296-1999 / 303-296-7600 FAX
                                      dwarner@wgwc-law.com
                                      Attorneys for the Plaintiff/Chapter 7 Trustee




                                                -4-
